Judge Simpson
delivered the opinion of the Court—
The appellant being possessed, in right of his wife, of some dower slaves, took with him, some eight or nine years since, two of said slaves, as hands on a flat boat, to the city of New Orleans, and brought them both back again with him, when he returned to his residence in this State. It appears that they were not taken out of the State by him, for any ■ other purpose than that of assisting him to take the boat to market, and with the intention of bringing them home with him, so soon as the object of the trip was accomplished. He subsequently hired one of the same slaves at Louisville, to the captain of the steamboat Saladin, as a hand on that boat, which was at the time engaged in the St. Louis trade. After remaining on the boat for some months in the service for which he was employed, the slave ran away, and has finally escaped. He had been previously furnished by the appellant, with a writing authorizing him to go to Louisville and hire himself out, under which he had acted for sometime. And the appellant, notwithstanding he was informed that the slave had assumed a false name and pretended to be free, still permitted him to go at large, ■and failed to exercise over him, that controlling restraint, which was necessary to prevent his escape, •and which the law of the land required at his hands.
The appellees, who are the owners of the reversionary interest in these dower slaves, brought this suit in chancery, and alleged, in their bill, the foregoing facts. They insisted that the dower estate in all the slaves had been forfeited, and prayed that the appellant should be required to surrender those that were in his possession, and that a decree might be rendered against him for the value of the one that had escaped.
X. The owner aad°iave tm!k the slave on a flat boat to New Orleans, in the ?tate of Louis: lana, ana brought him tuoky.^Ilid— tlaat the taking of the slave out of the State for pos^^am! Preturning to the forMture^f the dower estate ia the particular slave, or others right^nhiifae meaning of the statute,
The Circuit Court rendered a decree against him, for the value of the slave that ran away, and had made his escape, and for the surrender of the possession of the other one, that had been taken by him on the trip to New Orleans, the estate for life therein being regarded as having been thereby forfeited. From that decree he has appealed to this court. The appellees have prayed a cross appeal, and contend that the court below erred in not rendering a decree in their favor for all the dower slaves which the appellant has in his possession.
The principal question in the case is, whether the aforesaid acts of the appellant constitute such a removal of the slaves out of the State, as is prohibited by the statute.
These acts all occurred before the Revised Statutes took effect, but the languge used therein, and that used in the previous statutes on the same subiect, is, „ , . , ., so xar as the question under consideration is concerned, precisely the same. A -
A removal out of the State, denotes, according- to the usual signification of this language, an actual change of residence, and not a mere temporary ab-mi • - , , . i, ,, . , . , . sence. I his is, undoubtedly, the sense m which it was used by the Legislature in these statutes. The appellant, when he took the flatboat laden with the produce of the country to the New Orleans’ market, did not remove out of the State. As he took the .... , slaves with him on the same business that engaged his attention, and they returned with him, if he did not remove out of the State, with what propriety . , .-ii-i x « . iJ can it be said that they were removed out of it by him? If a tenant in dower, residing near the Tennessee line, were to send one of the dower slaves to mill, or upon any other temporary business, into that State, would it be a removal of the slave out of this State under the statute? Surely it would not. The object of the Legislature was to prevent a change of residence. Such a change might endanger the rights of the reversioners, inasmuch as they might *324not be able to find the slaves, when the life estate should terminate. To prevent this evil, the person possessed of a dower estate in slaves was prohibited from removing the slaves out of the State. To make the prohibition effectual, a forfeiture of the dower estate was denounced by the statute. The Legislature could not have intended that the mere absence of the slave from the State, for a temporary purpose, by the consent of the tenant for life, not jeopardizing, in any degree, the rights of those who were entitled in reversion, should have the effect of working a forfeiture of the dower estate. The language used does not justify such a construction of the statute, nor is it required for the purpose of accomplishing the object the Legislature had in view in its passage, or to remedy the evil which it was intended to prevent.
2. The owner of a dower right in a slave permitted the slave to go at large and hire himself on steamboats, and knew of his changing his name, and used no means for his recovery. The slave ultimately escaped. Held —that he was responsible to those in remainder for the value of their reversionary interest in the slave.
• We are of opinion, therefore, that neither the taking of the slaves to New Orleans, in the manner described, nor the hiring of one of them on the steamboat which was in the St. Louis trade, was such a removal of them, or either of them, out of the State as is prohibited by the statute. Consequently, no forfeiture of the dower estate was incurred by these acts'.
But if a tenant in dower permit the dower slaves to go out of the State, or to be taken out, although not with a view to their removal, yet if it be done under such circumstances as are calculated to facilitate the escape of the slaves, and one does escape altogether, the owner of the life estate in the slave, may be responsible to the reversioners for the value of their estate therein. But such responsibility will depend upon the circumstances attending each case of the kind. In the present case the appellant is clearly responsible. He permitted the slave to leave his home in Muhlenburg county, and to go to Louisville and hire himself out. The act was illegal in itself, and its tendency was to furnish the slave with an opportunity to escape, if he desired to do so. *325Besides, after the appellant had been apprized that the slave had assumed another name, and pretended to be free, he still extended to him the same indulgence, and permitted him to regulate, in a great degree, his own movements. He must be, therefore, responsible to the appellants for the value of their reversionary interest in the slave, but not for the whole value of the slave, inasmuch as he has himself lost the life estate of his wife therein.
Wherefore the decree is reversed, and cause remanded that a reference to a commissioner may be made, to ascertain the value of the reversionary interest in said slave, and for a decree in uniformity with this opinion.